The following is the judgment rendered by the Court:
June Term, 1819. And now, to wit, the 15th day of June, 1819, this cause coming before the Court in the presence of counsel on both sides, and the record and proceedings aforesaid being inspected and examined, and the errors assigned being seen and considered by the Court, and it appearing to the Court that there is error in the record and proceedings aforesaid and in the rendition of the judgment. And the Court considering that the recognizance of a Sheriff, being a recognizance with a collateral condition, is not a lien upon lands from the caption thereof, but that the judgment ob: tained by the party aggrieved, upon the proceedings to be had as directed by the Act of Assembly in that behalf provided, creates a hen for such sum as is recovered in such judgment by the party aggrieved, and no more, and from the date of such judgment, and not before; such recognizance differing from a recognizance in the Orphans’ Court taken to secure the payment of the valuation of an intestate’s real estate, the same being for the payment of money absolutely, and from the caption thereof: It is therefore considered and adjudged by the Court that the judgment aforesaid be reversed and annulled.
And it is farther considered by the Court here, that the plaintiff in error, the plaintiff below, recover of the said Peter Jaquet, the defendant in error, and defendant below, the sum of $1711.20, being the sum ascertained by the Court here to be due from, the administrators of Thomas Perkins on account of the sales in the record returned in this Court mentioned and referred to, and also the costs of suit in this court and the court below to be taxed, etc.
Note. Sheriff Perkins sold the lands of Maxwell Bines, former Sheriff of New Castle county, on writs of execution. Bines, as Sheriff, had entered into a recognizance December 11, 1799, and he afterward mortgaged land May 12, 1806. The question was whether the recognizance bound from its date. The Court was of opinion that it did not, and so Lewden, claiming under the mortgage, got his money. But there was more money in Sheriff Perkins’ hands made on the sale of Bines’ real estate than satisfied the mortgage, and such other money was liable to other creditors. But it was referred to Chief Justice Johns and Chief Justice Booth to ascertain the amount of mortgage money, and they did so, and found the sum due to Lewden on the *489mortgage to be $1711.20, and upon that agreement judgment was rendered for Lewden, the plaintiff in error, for that sum. «